Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amendment no. 1 to the Quarterly Report of Game Trading Technologies, Inc. (the “Company”) on Form 10-Q/A for the period ended September30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Todd Hays, chief executive officer of the Company, and Richard Leimbach, chief financial officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 20, 2011 By: /s/Todd Hays Name Todd Hays Title Chief Executive Officer Date: April 20, 2011 By: /s/Richard Leimbach Richard Leimbach Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
